     Case 1:19-cv-00226-DAD-BAM Document 50 Filed 04/21/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                  Case No. 1:19-cv-00226-DAD-BAM (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         REGARDING DISMISSAL OF ACTION FOR
13              v.                                       FAILURE TO STATE A CLAIM
14    S. SHERMAN, et al.,                                (ECF No. 39)
15                       Defendants.
16                                                       FOURTEEN-DAY DEADLINE
17

18          Plaintiff Richard A. Evans (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action under 42 U.S.C. § 1983. On October 30, 2019, the Court
20   screened Plaintiff’s complaint and granted him leave to amend. (ECF No. 15.) Plaintiff’s first
21   amended complaint, filed on March 16, 2020, is currently before the Court for screening. (ECF
22   No. 39.)
23          I.       Screening Requirement and Standard
24          The Court is required to screen complaints brought by prisoners seeking relief against a
25   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.
26   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
27   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
28
                                                        1
     Case 1:19-cv-00226-DAD-BAM Document 50 Filed 04/21/20 Page 2 of 7

 1   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 2           A complaint must contain “a short and plain statement of the claim showing that the

 3   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 4   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 5   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 7   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 8   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 9           To survive screening, Plaintiff’s claims must be facially plausible, which requires

10   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

11   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

12   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

13   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

14   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

15           II.       Plaintiff’s Allegations

16           Plaintiff is currently housed at the California Substance Abuse Treatment Facility in

17   Corcoran, California, where the events in the amended complaint are alleged to have occurred.

18   Plaintiff names the following defendants: (1) S. Sherman; (2) Chief Deputy Warden T. Cisneros;

19   (3) Associate Warden A. Williams; (4) Associate Warden Brightwell; (5) Associate Warden S.

20   Marsh; (6) E-Yard Captain J. Ourique; (7) Senior Librarian V. Hampson; (8) E-Yard Librarian
21   Figueroa; (9) Librarian G. Burke; and (10) Correctional Counselor C. Mauldin.

22           Claim I

23           In Claim I, Plaintiff asserts a violation of his right of access to the court and litigation

24   copies. He alleges as follows:

25                 •   While on SATF E-Yard, I was subjected[to] multiple prejudicial acts and
                       outrageous conduct, that resulted in my denial of access to court, deprived
26                     me of the litigation copies necessary to initiate legal proceedings, respond
                       to legal prosecution of misconduct, & to meet court deadlines on state and
27                     federal cases.
28                 •   I have been subjected to denial of my litigation copies on multiple
                                                     2
     Case 1:19-cv-00226-DAD-BAM Document 50 Filed 04/21/20 Page 3 of 7

 1                     occassions [sic], despite my showing of the need of the “advancing
                       litigation” copies, by SATF E-Yard Librarian Figueroa.
 2
                   •   I have been subjected to harassment & retaliation, from SATF E-Yard
 3                     Librarian (Figueroa), & SATF Senior Librarian (V. Hampson), due to the
                       administrative remedies I have filed, for denial of access to court.
 4
                   •   CDCR SATF has failed to recognize, consider, or acknowledge my
 5                     administrative remedies on SATF E-Yard Librarian and the SATF Senior
                       Librarian.
 6
                   •   All of these factors altered all of my litigation and court proceedings, in the
 7                     state and federal court, which has deprived [me] of my due process rights.

 8   (ECF No. 39 at 3, 5.)

 9          Claim II

10          In Claim II, Plaintiff forwards a claim for denial of access to the court and denial of

11   litigation copies. He alleges as follows:

12                 •   Since I have been on F-Yard, I have been subjected to multiple prejudicial
                       acts & outrageous conduct, that resulted in my denial of access to court,
13                     depriving me of the litigation copies needed to initiate legal proceedings or
                       prosecute misconduct, & to miss the state and the federal court deadlines.
14
                   •   I have been subjected to denial of my litigation copies, on multiple
15                     occasions, despite my showing of the need of the “advancing litigation”
                       copies, by SATF Temporary Librarian G. Burke.
16
                   •   I have been subjected to harassment & retaliation, from SATF F-Yard
17                     Temporary Librarian (G. Burke), & SATF Senior Librarian (V. Hampson),
                       due to filed administrative remedies on them.
18
                   •   CDCR has failed to hire a [permanent] F & G Yard librarian at SATF. The
19                     prior law library limitations of 2.5 days a week, decreased to 1.5 – CDCR
                       SATF has also failed to recognize, consider, or acknowledge my
20                     administrative remedies on SATF Level 2 law library limitations and
                       librarians on F- and G-Yard.
21
                   •   All of these factors altered all of my litigation proceedings, including the
22                     court deadlines in the state and federal court, depriving me of my due
                       process rights.
23

24   (ECF No. 1 at 5-6.) As relief, Plaintiff seeks a transfer and monetary damages.

25          III.       Discussion

26                     A.     Federal Rule of Civil Procedure 8

27          Pursuant to Rule 8, a complaint must contain “a short and plain statement of the claim

28   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed factual allegations are
                                                           3
     Case 1:19-cv-00226-DAD-BAM Document 50 Filed 04/21/20 Page 4 of 7

 1   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 2   conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). Plaintiff must set

 3   forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 4   face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). While factual allegations are

 5   accepted as true, legal conclusions are not. Id.; see also Twombly, 550 U.S. at 556–57; Moss, 572

 6   F.3d at 969.

 7           As with his original complaint, Plaintiff’s amended complaint is short, but it is not a plain

 8   statement of his claims. The allegations are conclusory, lacking sufficient factual detail to state a

 9   claim for relief that is plausible on the face of the amended complaint. Indeed, the amended

10   complaint lacks a clear chronology of events and, as discussed below, does not include

11   allegations mentioning conduct by the majority of the named defendants in this action. Plaintiff

12   was previously advised of the Rule 8 pleading requirement, but he has been unable to cure the

13   identified deficiencies.

14                   B.      Linkage Requirement

15           The Civil Rights Act under which this action was filed provides:

16           Every person who, under color of [state law] ... subjects, or causes to be
             subjected, any citizen of the United States...to the deprivation of any rights,
17           privileges, or immunities secured by the Constitution...shall be liable to the party
             injured in an action at law, suit in equity, or other proper proceeding for redress.
18

19   42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between

20   the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See
21   Monell v. Dep't of Soc. Servs., 436 U.S. 658, (1978); Rizzo v. Goode, 423 U.S. 362, (1976). The

22   Ninth Circuit has held that “[a] person ‘subjects another to the deprivation of a constitutional

23   right, within the meaning of section 1983, if he does an affirmative act, participates in another's

24   affirmative acts or omits to perform an act which he is legally required to do that causes the

25   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).

26           Plaintiff’s amended complaint fails to link Defendants Sherman, Cisneros, Williams,
27   Brightwell, Marsh, Ourique, and Maudlin to his factual allegations. Indeed, throughout the

28   complaint, Plaintiff either fails to link any of the named defendants in his allegations or simply
                                                          4
     Case 1:19-cv-00226-DAD-BAM Document 50 Filed 04/21/20 Page 5 of 7

 1   lumps all defendants together. As pled, Plaintiff’s amended complaint makes it impossible for

 2   the Court to draw the necessary connection between the actions or omissions of Defendants

 3   Sherman, Cisneros, Williams, Brightwell, Marsh, Ourique, and the alleged denial of Plaintiff’s

 4   constitutional rights. Plaintiff has been unable to cure this deficiency.

 5                  C.      First Amendment – Access to Courts

 6          Plaintiff has a constitutional right of access to the courts, and prison officials may not

 7   actively interfere with his right to litigate. Silva v. Di Vittorio, 658 F.3d 1090, 1101-02 (9th Cir.

 8   2001) overruled on other grounds as stated by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir.

 9   2015). The right of access to the courts, however, is limited to non-frivolous direct criminal

10   appeals, habeas corpus proceedings, and § 1983 civil rights actions. Lewis v. Casey, 518 U.S.

11   343, 354–55 (1996). A claim “is frivolous where it lacks an arguable basis either in law or in

12   fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

13          In order to frame a claim of a denial of the right to access the courts, a prisoner must

14   allege facts showing that he has suffered “actual injury,” a jurisdictional requirement derived

15   from the standing doctrine. Lewis, 518 U.S. at 349. An “actual injury” is “actual prejudice with

16   respect to contemplated or existing litigation, such as the inability to meet a filing deadline or to

17   present a claim.” Lewis, 518 U.S. at 348 (citation and internal quotations omitted); see also

18   Alvarez v. Hill, 518 F.3d 1152, 1155 n. 1 (9th Cir. 2008) (finding that district properly granted

19   summary judgment because prisoner had no “allege[d] injury, such as inability to file a complaint

20   or defend against a charge” resulting from deficiencies in access to legal materials) (quoting
21   Lewis, 518 U.S. at 353 & 353 n. 4).

22          Here, as with his original complaint, Plaintiff’s amended complaint fails to state a

23   cognizable claim for denial of access to court. Plaintiff’s amended complaint does not state

24   sufficient facts to demonstrate that he was pursuing a non-frivolous direct criminal appeal, habeas

25   corpus proceeding, or § 1983 action.

26          Even if Plaintiff’s allegations concern a direct criminal appeal, habeas corpus proceeding,
27   or § 1983 action, the amended complaint does not state facts sufficient for the Court to determine

28   whether any such court action was nonfrivolous. Plaintiff also fails to state what happened in
                                                         5
     Case 1:19-cv-00226-DAD-BAM Document 50 Filed 04/21/20 Page 6 of 7

 1   cases where he is claiming a denial of court access, and although he alleges that he suffered harm,

 2   his conclusory statements are insufficient to support a claim.

 3                  D.      First Amendment - Retaliation

 4          Plaintiff’s amended complaint implicates a claim for retaliation. Allegations of retaliation

 5   against a prisoner’s First Amendment rights to speech or to petition the government may support

 6   a section 1983 claim. Silva v. Di Vittorio, 658 F.3d 1090, 1104 (9th Cir. 2011); Rizzo v. Dawson,

 7   778 F.2d 527, 532 (9th Cir. 1985); see also Valandingham v. Bojorquez, 866 F. 2d 1135 (9th Cir.

 8   1989); Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995). “Within the prison context, a viable

 9   claim of First Amendment retaliation entails five basic elements: (1) An assertion that a state

10   actor took some adverse action against an inmate (2) because of (3) that prisoner’s protected

11   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment rights, and

12   (5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson,

13   408 F.3d 559, 567-68 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir.

14   2012); Silva, 658 at 1104; Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).

15          Plaintiff fails to state a cognizable claim for relief based on retaliation in violation of his

16   First Amendment rights. Plaintiff’s allegations are insufficient to demonstrate that any defendant

17   took an adverse action against him because of any protected conduct, and he fails to link any

18   defendant to this alleged conduct. There also is no indication that the copies or limitations on

19   library access were not properly denied consistent with legitimate correctional goals. Plaintiff has

20   been unable to cure this deficiency.
21                  E.      Administrative Appeals/Grievances

22          Plaintiff cannot pursue any claims against prison staff based solely on the processing and

23   review of his inmate appeals. Plaintiff does not have a constitutionally protected right to have his

24   appeals accepted or processed. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v.

25   Adams, 855 F.2d 639, 640 (9th Cir.19 88). The prison grievance procedure does not confer any

26   substantive rights upon inmates and actions in reviewing appeals cannot serve as a basis for
27   liability under section 1983. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.1993); see also

28   Wright v. Shannon, No. 1:05-cv-01485-LJO-YNP PC, 2010 WL 445203, at *5 (E.D. Cal. Feb. 2,
                                                         6
     Case 1:19-cv-00226-DAD-BAM Document 50 Filed 04/21/20 Page 7 of 7

 1   2010) (plaintiff’s allegations that prison officials denied or ignored his inmate appeals failed to

 2   state a cognizable claim under the First Amendment). Denial or refusal to process a prison

 3   grievance is not a constitutional violation. Rushdan v. Gear, No. 1:16-cv-01017-BAM (PC), 2018

 4   WL 2229259, at *6 (E.D. Cal. May 16, 2018). Accordingly, Plaintiff fails to state a cognizable

 5   claim arising out of the screening, investigation or processing of his grievances or complaints.

 6          IV.     Conclusion and Recommendations

 7          Plaintiff’s amended complaint fails to comply with Federal Rule of Civil Procedure 8 and

 8   fails to state a cognizable claim upon which relief may be granted. Despite being provided with

 9   the relevant pleading and legal standards, Plaintiff has been unable to cure the deficiencies in his

10   complaint. Further leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th

11   Cir. 2000). Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed based

12   on Plaintiff’s failure to state a claim upon which relief may be granted.

13          These Findings and Recommendation will be submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

15   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

16   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

17   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

18   specified time may result in the waiver of the “right to challenge the magistrate’s factual

19   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

20   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
21
     IT IS SO ORDERED.
22

23      Dated:     April 21, 2020                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        7
